PER CURIAM:
La Registradora denegó la inscripción con la siguiente nota:
“Denegada la inscripción del documento en cuanto a la agrupación que comprende y en lo que respecta a la parte que radica en Gurabo por resultar de los documentos presentados que: en la certificación de mensura de las fincas agrupadas no se expresa que los dueños colindantes fueran citados de acuerdo con [García v. Registrador, 71 D.P.R. 202 (1950)] y los casos en él citados, no se acompaña recibo o carta de exención de pago de contribución sobre donación que hace Adelina Díaz Yélez al renunciar a la cuota usufructuaria a favor de sus hijos de acuerdo con la sección 12 de la Ley 189 de 1948, tomándose en su lugar anotación preventiva a favor de los herederos al folio 40 del tomo 70 de Gurabo, Anotación A de la finca 2316; y denegada además la inscripción en cuanto a las adjudica-ciones hechas a los herederos en lo que concierne a las parcelas adjudicadas en la parte que radica en Gurabo por resultar del Registro que la finca principal de donde se segregan las par-celas a adjudicarse no consta inscrita a favor de los herederos y es sólo anotada preventivamente por 120 días a favor de éstos; que se le adjudica una participación en las fincas agru-padas para formar la principal a Efraín Betancourt Díaz, como miembro de la Sucesión de Zoilo Betancourt Carrión sin tener derecho a dicha participación por haberla cedida a la viuda Adelina Díaz Vélez mediante permuta a cambio de los derechos que ésta tuviera en la sociedad de gananciales con el finado Zoilo Betancourt Carrión y que no concide la cabida de la parte que radica en Gurabo con las adjudicaciones que se han hecho, tomando en su lugar anotación preventiva por 120 días a favor de los adjudicatarios . . . todo con vista de los correspondientes documentos complementarios-
*457En el recurso instado contra la nota denegatoria se aducen como motivo de revocación los siguientes errores cometidos por la Registradora:
“1.— ... al determinar que no se expresa que fueran cita-dos los dueños colindantes al verificarse la mensura.
2.— ... al entender que debe acompañarse recibo o carta de exención de contribución de donación al renunciar la viuda Ja cuota usufructuaria a favor de sus hijos.
3.— ... al apreciar que habiendo permutado el heredero, Efraín Betancourt Díaz, su participación en la herencia de su padre, Zoilo Betancourt Carrión, con su madre Adelina Díaz Vélez, se adjudicó a dicho heredero una participación en las fincas ‘A’ y ‘B’ pertenecientes a la Sucesión de dicho causante, y no a la viuda como cesionaria de su hijo, Efraín Betancourt Díaz.
4.— ... al apreciar como causa para denegar el hecho ■erróneo de que no coincide la cabida de la finca que radica ■en Gurabo con las adjudicaciones hechas a los herederos.”
1. En el documento presentado se expresa lo siguiente:
“Se hace constar que al practicarse la mensura por el Agri-mensor Ramón Díaz Morales, Licencia número Ochenta y Tres (83) las porciones de la finca descrita que radican en el término municipal de Gurabo aumentaron a Cuarenta y Ocho Cuerdas con Cuarenta y Ocho Céntimos de Cuerda, resultando por tanto un aumento de Dos Cuerdas con Dieciocho Céntimos y la por-ción radicada en el término municipal de Trujillo Alto, produjo una medida de Treinta y Cuatro Cuerdas con Cuarenta y Dos Céntimos, o sea, un aumento de Setenta y Nueve Céntimos de Cuerda, todo lo cual se verificó con notificación y consentimiento de los colindantes que nada expusieron en contrario . . .” 
Sin embargo, en la certificación de mensura firmada por el agrimensor no se hace constar que se notificó a los colin-dantes. En García v. Registrador, 71 D.P.R. 202, 204 (1950) dijimos: “Reiteradamente ha decidido este Tribunal que para inscribir el exceso de cabida de una finca es necesa-rio practicar una mensura de la misma con citación de los due-ños colindantes y acreditar tanto la mensura como la citación, *458acompañando al título una certificación del agrimensor a ese efecto;. . .”.
Así, no se cumplió con lo que hemos determinado se-requiere para que proceda la inscripción de un exceso de cabida menor del veinte por ciento. Debe acompañarse la certificación de mensura jurada por el agrimensor que la practique. 
2. En Pedraza Mulero v. Registrador, 85 D.P.R. 238 (1962) sostuvimos que renuncia de la cuota usufructuaria constituye donación a la tributación en virtud de la Ley de He-rencia, 13 L.P.R.A. sec. 881 et seq. El acto tributable lo cons-tituye la renuncia del cónyuge de su derecho usufructuario, y aunque el valor de este derecho pueda resultar ínfimo y libre del pago de contribución, como aparenta ser en este caso, siempre sería necesario acreditar tal extremo mediante la presentación de la correspondiente carta de exención expe-dida por el Secretario de Hacienda, para cumplir así con el mandato de la ley.
3. Al discutir el tercer error la parte recurrida mani-fiesta : “Se le adjudica una participación en las fincas agru-padas para formar la principal a Efraín Betancourt Díaz como miembro de la Sucesión de Zoilo Betancourt Carrión,. sin tener derecho a dicha participación, por haberla cedido, a la viuda Adelina Díaz Vélez, mediante permuta a cambia de los derechos que ésta tuviera en la sociedad de ganan-ciales con el finado Zoilo Betancourt Carrión”, pero es queen el documento presentado se hace constar que en cuanto, a la participación de Efraín Betancourt Díaz en la herencia que permutó con su señora madre “ha de haber la mencio-nada Sucesión como heredera del causante Zoilo Betancourt Carrión y en cuanto a la viuda, como cesionaria de su hijo. Efraín Betancourt Díaz, una participación en la finca agrupada, etc.”.
Así, la adjudicación en definitiva a quien se le hace es a la madre de Efraín Betancourt Díaz, Adelina Díaz Vélez. *459No.estuvo correcta por tanto, la Registradora en apuntar •este defecto.
4. Sostiene la parte recurrida que la cabida de la finca •que radica en el Municipio de Gurabo no coincide con las .adjudicaciones hechas a los herederos.
Este motivo de la denegatoria está predicado en que obvia-mente al hacer las adjudicaciones se tomó en cuenta el exceso •de cabida según resultó de la mensura practicada por el .Agrimensor Díaz Morales. Pero como no procede la ins-cripción de la finca radicada en Gurabo con la cabida aumen-tada, por no haberse acreditado la citación de los colindantes, claramente no podía coincidir la cabida de esa finca con la .suma de las parcelas adjudicadas. Este defecto que-dará subsanado cuando se presente al Registro la certifica-ción del agrimensor acreditando la citación de los colindantes.

Se confirmará la nota recurrida, excepto en aquella parte que se refiere a la adjudicación hecha a la viuda Adelina Díaz Vélez como cesionaria de su hijo Efraín Betancourt Díaz.